Case 1:19-cr-10460-PBS Document1 Filed 12/05/19 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Criminal No. / Y CL J OM 20

Violation:

UNITED STATES OF AMERICA

Vv.

Count One:
Sexual Exploitation of Children
(18 U.S.C. §§ 2251(a) and (e))

IRVIN ABREU,

Defendant

Forfeiture Allegation:
(18 U.S.C. § 2253)

INDICTMENT

COUNT ONE
Sexual Exploitation of Children
(18 U.S.C. §§ 2251(a) and (e))
The Grand Jury charges:
On various dates between on or about September 1, 2019, and on or about October 16,
2019, in the District of Massachusetts, the defendant,
IRVIN ABREU,
did knowingly employ, use, persuade, induce, entice, and coerce a minor, “Minor A,” to engage
in any sexually explicit conduct for the purpose of producing any visual depiction of such conduct
and the visual depiction was produced and transmitted using materials that had been mailed,
shipped, and transported in and affecting interstate and foreign commerce by any means, including
by computer, and the visual depiction was actually transported and transmitted using any means

and facility of and in and affecting interstate and foreign commerce, and attempted to do so.

All in violation of Title 18, United States Code, Sections 2251(a) and (e).
Case 1:19-cr-10460-PBS Document 1 Filed 12/05/19 Page 2 of 3
CHILD PORNOGRAPHY FORFEITURE ALLEGATION
(18 U.S.C. § 2253)
The Grand Jury further finds:
1. Upon conviction of the offense in violation of Title 18, United States Code,
Sections 2251(a) and (e), set forth in Count One, the defendant,
IRVIN ABREU,
shall forfeit to the United States of America, pursuant to Title 18, United States Code, Section
2253, (i) any visual depiction described in sections 2251, 2251A, 2252, 2252A, 2252B, or 2260
of Chapter 110 of Title 18, or any book, magazine, periodical, film, videotape, or other matter
which contains any such visual depiction, which was produced, transported, mailed, shipped, or
received in violation of Chapter 110 of Title 18; Gi) any property, real or personal, constituting
or traceable to gross profits or other proceeds obtained from such offense; and (iii) any property,
real or personal, used or intended to be used to commit or to promote the commission of such
offense or any property traceable to such property. The property to be forfeited includes, without
limitation, one Apple iPhone 8+, model MQ9D2.
2. If any of the property described in Paragraph 1, above, as being forfeitable pursuant
to Title 18, United States Code, Section 2253, as a result of any act or omission of the defendant-
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty;

it is the intention of the United States of America, pursuant to Title 18, United States Code,
Sections 2253(b), incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of

any other property of the defendant up to the value of the property described in Paragraph 1 above.
2
Case 1:19-cr-10460-PBS Document1 Filed 12/05/19 Page 3 of 3

All pursuant to Title 18, United States Code, Section 2253.

 

A TRUE BILL
FOREPERSON v

AXINE PARUTI
ASSISTANT UNITED STATES ATTORNEY

DISTRICT OF MASSACHUSETTS

District of Massachusetts: DECEMBER @9 "2019
Returned into the District Court by the Grand Jurors and filed.

hprrtie Lo VO

DEPUTY CLERK AE i/o J a/9
